DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 17 March 2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2016/0091306) (“Hashimoto”).
Claim 1: a mounting part (19) on which a carrier (C) having a plurality of slots (105a/107a) capable of accommodating a plurality of substrates (W) is mounted; a transfer part (5) configured to load and unload the substrates to and from the plurality of slots based on a reference accommodation position set in the mounting part; a detection part (33/35/37/39/45) configured to detect a height position of a substrate of the plurality of substrates accommodated in the plurality of slots; and a correction part configured to correct the reference accommodation position based on port accumulation information in which height positions of substrates previously detected by the detection part from a plurality of carriers which has been mounted on the mounting part in the past are accumulated (Fig. 4; paragraphs [0074],[0078],[0080],[0097],[0110]; “This construction can determine deterioration with age of the carrier, and inform the operator of timing of a carrier change. It is also possible to correct a misteaching at a preceding stage of a substrate transport mechanism of the substrate treating apparatus or to provide a calibration function.” “During this operation, the mapping sensors 35 detect presence or absence of the wafers W, and the height sensor 45 detects heights of the mapping sensors 35, thereby to detect heights of the wafers W in the two different locations in the fore-and-aft direction U.”);
Claim 2: wherein the correction part calculates, based on the port accumulation information, a predicted value of a height position of a substrate predicted to be detected by the detection part when the carrier is mounted on the mounting part, and corrects the reference accommodation position based on the predicted value (Fig. 4; paragraphs [0074],[0078],[0080],[0097],[0110]);
Claim 3: wherein the correction part corrects the reference accommodation position using a value obtained by adding a predetermined correction value to the predicted value (Fig. 4; paragraphs [0074],[0078],[0080],[0097],[0110]);
Claims 4 and 7: a lid opening/closing mechanism (23) configured to open and close a lid of the carrier mounted on the mounting part; an abnormality determination part (57/etc.) configured to determine an abnormality of the carrier based on a comparison of the height position of the substrate of the plurality of substrates detected by the detection part with the reference accommodation position; and an opening/closing control part configured to, for each carrier, based on carrier abnormality accumulation information in which determination results obtained by the abnormality determination part are accumulated, control the lid opening/closing mechanism to perform an operation of opening and closing the lid, after the carrier is mounted on the mounting part and before a detection process is performed by the detection part (Fig. 4; paragraphs [0074],[0078],[0080],[0097],[0110]);
Claims 5 and 8: a deterioration prediction part (59/etc.; Fig. 4) configured to, for each carrier, predict deterioration of the carrier based on carrier substrate position accumulation information in which the height positions of the substrates previously detected by the detection part are accumulated; and a notification part (55) configured to notify deterioration of the carrier before the carrier predicted to be deteriorated by the deterioration prediction part is mounted on the mounting part again;
Claim 6: wherein the deterioration prediction part configured to, based on the carrier substrate position accumulation information, calculate another predicted value of the height position of the substrate predicted to be detected by the detection part when the carrier is mounted on the mounting part, and predict deterioration of the carrier when the another predicted value is less than a deterioration determination threshold value (57/etc.; Fig. 4; paragraphs [0074],[0078],[0080],[0097],[0110])
Claim 9: mounting, on a mounting part (19), a carrier (C) having a plurality of slots (105a/107a) capable of accommodating a plurality of substrates (W); 
loading and unloading the substrates to and from the plurality of slots based on a reference accommodation position set in the mounting part (with 5); 
detecting a height position of a substrate of the plurality of substrates accommodated in the plurality of slots using a detection part (33/35/37/39/45);
correcting the reference accommodation position based on port accumulation information in which height positions of substrates previously detected by the detection part from a plurality of carriers which has been mounted on the mounting part in the past are accumulated (Fig. 4; paragraphs [0074],[0078],[0080],[0097],[0110]; “This construction can determine deterioration with age of the carrier, and inform the operator of timing of a carrier change. It is also possible to correct a misteaching at a preceding stage of a substrate transport mechanism of the substrate treating apparatus or to provide a calibration function.” “During this operation, the mapping sensors 35 detect presence or absence of the wafers W, and the height sensor 45 detects heights of the mapping sensors 35, thereby to detect heights of the wafers W in the two different locations in the fore-and-aft direction U.”).

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.
The arguments re. Hashimoto do not address all specification paragraphs of Hashimoto. At least paragraphs [0097] and [0110] disclose how height sensor 45 is used to determine the height position of a substrate of the plurality of substrates accommodated in the plurality of slots as claimed. This structure and function of Hashimoto is used “to correct a misteaching at a preceding stage of a substrate transport mechanism of the substrate treating apparatus or to provide a calibration function.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652